17 A.3d 922 (2011)
COMMONWEALTH of Pennsylvania, Respondent
v.
Nivardo CARELA-TOLENTINO, Petitioner.
No. 577 MAL 2010.
Supreme Court of Pennsylvania.
April 19, 2011.

ORDER
PER CURIAM.
AND NOW, this 19th day of April 2011, the Petition for Allowance of Appeal is GRANTED, limited to issue "a," as phrased by petitioner:
Whether the imposition of the mandatory minimum fine of $25,000.00 pursuant to 18 Pa.C.S.A. § 7508(a)(3)(iii) was in violation to the Eighth Amendment to the United States Constitution and the prohibition against excessive fines set forth in Article I § 13 of the Pennsylvania Constitution?